      Case 3:17-cv-00514-CWR-FKB Document 454 Filed 08/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

 ROBIN MAYFIELD, et al.                                                                PLAINTIFFS

 V.                                                        CAUSE NO. 3:17-CV-514-CWR-FKB

 BUTLER SNOW LLP, et al.                                                             DEFENDANTS

                                               ORDER

        Before the Court is Officer Vickie Currie’s motion to dismiss based on qualified

immunity. Docket No. 445. On review, the motion will be granted.

        The facts and applicable legal standards are well-known by now. See Mayfield v. Currie,

976 F.3d 482, 486 (5th Cir. 2020), as revised (Sept. 23, 2020); see also Terwilliger v. Reyna, 4

F.4th 270, at *3 (5th Cir. 2021).

        The substantive question is whether Officer Currie violated the Fourth Amendment, as

interpreted by Franks v. Delaware, by “deliberately or recklessly provid[ing] false, material

information for use in an affidavit or [making] knowing and intentional omissions that result[ed]

in a warrant being issued without probable cause.” Mayfield, 976 F.3d at 487 (quotation marks

and citation omitted). The Mayfields specifically believe that Officer Currie knowingly withheld

from the Municipal Judge evidence that: (1) Mark Mayfield lacked intent to trespass because he

believed anyone could enter St. Catherine’s Village, and (2) Mark Mayfield lacked intent to

invade Rose Cochran’s privacy as he merely wanted a good, clear picture of her.

        To defeat Officer Currie’s entitlement to qualified immunity, the Mayfields “must show

(1) that [she] violated a statutory or constitutional right, and (2) that the right was clearly

established at the time of the challenged conduct.” Id. at 486 (citations omitted).

        The Mayfields run into problems on both elements.
      Case 3:17-cv-00514-CWR-FKB Document 454 Filed 08/17/21 Page 2 of 2




         First, on the merits, it is difficult to accept the proposition that Mark Mayfield lacked the

requisite criminal intent. The allegations of the complaint set forth that Mayfield voluntarily

helped the co-conspirators take a photo of Rose Cochran in a place where she was entitled to

privacy. That place, St. Catherine’s Village, is open for family members to visit their loved ones,

not to the general public. Mayfield knew that because his mother was a resident. Entry to the

premises was gained by a co-conspirator pretending to be a family member visiting on a holiday.

And that the ensuing picture was not to anyone’s liking does not mean Mayfield did not help

them capture it in a private place. From all of the circumstances gained during the investigation,

Mark Mayfield’s criminal intent can be inferred.1

         As for the second prong of the qualified immunity analysis, “it is the plaintiff’s burden to

establish that an allegedly violated right was clearly established.” Id. at 487. That too is difficult

for the plaintiffs to meet. They have not produced a single similar case where a court denied

qualified immunity based on a difference of opinion about criminal intent. In Winfrey v. Rogers,

901 F.3d 483, 489 (5th Cir. 2018), for example, the officer was denied qualified immunity after

he failed to mention in his affidavit hard exculpatory evidence like a lab report showing that the

suspect’s blood was not at the scene. Officer Currie’s affidavit left much to be desired, but it did

not omit exculpatory evidence.

         The motion is granted. A separate Final Judgment shall issue.

         SO ORDERED, this the 17th day of August, 2021.

                                                      s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE

1
  The Mayfields say that Mark Mayfield was engaged in constitutionally protected speech by supporting his
preferred candidate, and argue that the conversations between him and his co-conspirators about obtaining the
photographic evidence was all about gathering information to help inform the public. We need not be sidetracked on
that point, for the Supreme Court held long ago that the constitutional guarantee of freedom of speech does not
immunize “speech or writing used as an integral part of conduct in violation of a valid criminal statute.” Giboney v.
Empire Storage & Ice Co., 336 U.S. 490, 498 (1949); see also United States v. Varani, 435 F.2d 758, 762 (6th Cir.
1970) (“[S]peech is not protected by the First Amendment when it is the very vehicle of the crime itself.”).

                                                         2
